TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00277-CR


Dana John Alexander, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 51,704, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






Appellant's amended motion to dismiss this appeal is granted and the original motion
is dismissed.  See Tex. R. App. P. 42.2(a).  The appeal is dismissed.



  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   August 8, 2002
Do Not Publish